PER CURIAM.
The incarcerated husband appeals a final judgment of dissolution claiming he was denied due process by not being allowed to attend the final hearing. The trial court held the final hearing without ruling upon the husband’s petition for writ of habeas corpus ad testificandum. We agree that the husband was denied due process in this matter and reverse. The trial court on remand should rule on the husband’s petition for writ of habeas corpus after considering the factors outlined in Conner v. Conner, 590 So.2d 513 (Fla. 1st DCA 1991). Should the trial court decide not to have the incarcerated husband transported for the final hearing, the trial court may utilize any authorized alternative to the husband’s physical presence which will provide the husband due process. See Little v. Little, 616 So.2d 1179 (Fla. 1st DCA 1993).
PARKER, A.C.J., and PATTERSON and FULMER, JJ., concur.